Citation Nr: 1202382	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO. 09-42 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include as secondary to otitis externa. 

2. Entitlement to a compensable disability rating for right ear otitis externa. 

3. Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability. 

4. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1983 until November 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied a compensable disability rating for right ear otitis externa and denied claims for service connection for hearing loss and a back disorder. 

By way of a March 2010 decision, the RO granted service connection for a lumbar spine disability, with a 20 percent disability rating, and a cervical spine disability, with a 10 percent disability rating. The Veteran filed a notice of disagreement with the disability ratings associated with those claims and perfected his appeal to the Board. The RO also appears to have denied entitlement to TDIU, as documented in a July 2011 supplemental statement of the case.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a December 2010 statement, the Veteran indicated that he wished to reopen his claim for service connection for a bilateral ankle disorder and submit new claims for increased ratings for his service-connected tonsillitis and sinusitis. These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the June 2011 VA Form 9 (pertaining to the Veteran's claims for increased ratings for his service-connected lumbar and cervical spine disabilities) and in the August 2011 VA Form 9 (pertaining to his claim for a TDIU), the Veteran requested a hearing before a member of the Board at the local regional office.

The Veteran has not withdrawn his requests for a hearing. Indeed, in an October 2011 letter, the Veteran's representative requested an update on the status of the hearing requested in August 2011.  Furthermore, by this letter, the representative indicated that the Veteran would like a videoconference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear at the requested hearing before a member of the Board, as soon as it may be feasible. Notice should be sent to the appellant, with a copy of the notice associated with the claims file. If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


